leonard w harbin petitioner and bernice nalls intervenor v commissioner of internal revenue respondent docket no filed date p filed a petition seeking relief from joint_and_several_liability under sec_6015 i r c r contends that p is barred under sec_6015 i r c from seeking relief because p was involved and participated in the prior deficiency pro- ceeding p contends that he did not participate meaningfully in the prior deficiency proceeding p’s attorney in the prior deficiency proceeding also represented p’s former spouse in that proceeding p’s attorney had a conflict of interest while representing p in the prior deficiency proceeding held p did not participate meaningfully in the prior deficiency pro- ceeding p is therefore not barred under sec_6015 i r c from claiming relief from joint_and_several_liability andrew r roberson and patty c liu for petitioner bernice nalls pro_se gorica b djuraskovic for respondent kroupa judge this case arises from a petition for relief from joint_and_several_liability under sec_6015 after respondent issued a final notice_of_determination con- cerning your request for relief from joint_and_several_liability under sec_6015 denying petitioner relief from deficiencies for and years at issue petitioner argues that he is entitled to relief under sec_6015 from liability for the portions of the deficiencies for the years at issue that are attributable to his former wife’s intervenor gambling activities deficiencies at issue we must decide whether petitioner is barred from obtaining any relief from liability under sec_6015 and whether petitioner is entitled to relief from liability under sec_6015 c or f for the deficiencies at issue we hold he is not barred and further hold that he is entitled to relief under sec_6015 all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated verdate 0ct date jkt po frm fmt sfmt v files harbin sheila united_states tax_court reports findings_of_fact some of the facts have been stipulated and are so found we incorporate the stipulation of facts and the accompanying exhibits by this reference petitioner and intervenor were married in the 1990s and divorced in intervenor gambled at casinos and played the lottery during their marriage intervenor maintained cal- endars and diaries related to her gambling activities for the years at issue in addition intervenor retained some of the receipts related to her gambling activities petitioner prepared and filed a joint federal_income_tax return for petitioner and intervenor for each of the years at issue he gathered documents for purposes of substantiating intervenor’s gambling winnings and losses that they reported on the returns they reported all of her dollar_figure of gambling winnings for and dollar_figure for they also reported the corresponding gambling_losses of dollar_figure for and dollar_figure for petitioner reviewed the gam- bling records that he understood intervenor kept and he also discussed with intervenor her gambling winnings and losses when preparing the returns petitioner did not know or have reason to know at the time each return was prepared that intervenor’s gambling_losses were inaccurately reported respondent began in an examination for the years at issue and focused primarily on whether the claimed deduc- tions for certain rental expenses and intervenor’s gambling_losses were allowable intervenor stopped cooperating during the examination and provided the examiner with documents different from those she had provided petitioner respondent issued a deficiency_notice to petitioner and intervenor for the years at issue the deficiency case was docketed at docket no prior deficiency case petitioner was over years old and was retired at the time of the prior deficiency case james e caldwell mr caldwell represented both petitioner and intervenor in the prior deficiency case he signed all of the filings with the exception of the petition and the amended petition respondent corresponded with requested docu- ments from and attempted to schedule meetings with mr caldwell not petitioner verdate 0ct date jkt po frm fmt sfmt v files harbin sheila harbin v commissioner petitioner depended on intervenor to contest the defi- ciencies at issue it was intervenor who engaged in the gam- bling activities that gave rise to the deficiencies at issue and she was the one with personal knowledge about the winnings and losses associated with the gambling activities it also was intervenor who was responsible for maintaining and pro- viding information regarding the gambling activities the parties executed a stipulated decision that petitioner and intervenor owed deficiencies and accuracy-related pen- alties for the years at issue neither petitioner nor intervenor requested relief under sec_6015 during the prior defi- ciency case for either year at issue no party to the prior deficiency case filed a notice of appeal and the decision of the tax_court became final on date see sec_7481 sec_7483 while the prior deficiency case was going forward mr caldwell also represented petitioner and intervenor in their contentious divorce mr caldwell represented both petitioner and intervenor in the prior deficiency case and the divorce proceeding until the divorce was finalized shortly before trial in the prior deficiency case petitioner’s and intervenor’s financial interests and interests in the allocation of liability for the deficiencies at issue were adverse in the prior defi- ciency case mr caldwell’s joint representation of petitioner and intervenor in the prior deficiency case created a conflict of interest mr caldwell did not explain the advantages and risks of joint representation to petitioner mr caldwell failed to dis- close the conflict of interest to petitioner he never asked petitioner to waive the conflict of interest and petitioner never did mr caldwell proceeded with the joint representa- tion of petitioner and intervenor despite the conflict of interest respondent applied an overpayment credit for to peti- tioner’s unpaid tax_liability for petitioner contested respondent’s action specifically petitioner contested that he owed the deficiencies at issue petitioner requested relief under sec_6015 from the deficiencies at issue petitioner followed numerous formali- ties including submitting a form_8857 request for innocent spouse relief petitioner also submitted a form questionnaire for requesting spouse and an 18-page fac- verdate 0ct date jkt po frm fmt sfmt v files harbin sheila united_states tax_court reports simile from intervenor petitioner was years old and retired at the time he sought innocent spouse relief respondent sent a preliminary determination_letter pro- posing to deny petitioner’s claim for relief under sec_6015 c and f petitioner filed a form statement of disagreement with an attached statement explaining why he believed he was entitled to relief he also contacted respondent’s innocent spouse call unit approximately months later he received a letter from respondent sustaining the preliminary determination to deny relief under sec_6015 c or f yet the cover sheet referenced only relief sought under sec_6015 throughout all this cor- respondence between petitioner and respondent there was no mention of petitioner’s claim’s being barred by sec_6015 and res_judicata the deficiency examination began in petitioner’s petition under sec_6015 was filed on date respondent issued a final notice_of_determination con- cerning your request for relief from joint_and_several_liability denying petitioner’s request for innocent spouse relief under sec_6015 for the years at issue petitioner had sought relief under sec_6015 c and f yet the determination_letter stated that petitioner was denied relief under sec_6015 and did not reference subsection c or f respondent denied petitioner relief under sec_6015 stating petitioner knew of his wife’s gambling winnings and losses mr caldwell petitioner’s counsel at the time prepared the petition contesting the denial of relief under sec_6015 on date respondent informed mr caldwell of his conflict of interest resulting from his representation of both petitioner and intervenor in the prior deficiency case mr caldwell had apparently never encountered such a situation and was unaware of any ethical violations or issues mr caldwell withdrew from representing petitioner this court allowed petitioner leave to amend his petition to request relief under sec_6015 and f respondent had still not asserted that petitioner’s claim was barred by sec_6015 and res_judicata respondent filed a motion for summary_judgment asking that petitioner be barred by res_judicata under section verdate 0ct date jkt po frm fmt sfmt v files harbin sheila harbin v commissioner respondent’s counsel requested additional g because he participated meaningfully in the prior deficiency case the court denied respondent’s motion information about the gambling_losses and activities but never raised res_judicata as a defense until years after petitioner had requested relief under sec_6015 we held a trial in chicago illinois in date to decide whether petitioner is barred from relief opinion petitioner seeks to be relieved from joint liability regarding the deficiencies at issue petitioner participated in the prior deficiency case for the years at issue in that he prepared the tax returns for those years and started negotiating with respondent when the audit began petitioner hired an attorney who represented him as well as intervenor in the prior deficiency case and in their contentious divorce pro- ceedings at the same time while their interests were adverse respondent argues that res_judicata bars petitioner’s claim for relief under sec_6015 we disagree we first explain how res_judicata applies in joint and sev- eral liability tax cases then we explain our holding res judi- cata requires that when a court of competent jurisdiction enters a final judgment on the merits of a cause of action the parties to the action are bound by that decision as to all matters that were or could have been litigated and decided in the proceedings 333_us_591 the doctrine serves to promote judicial economy by precluding repetitious lawsuits gustafson v commissioner 97_tc_85 federal income taxes are determined annually with each year a separate cause of action res judi- cata is applied to bar subsequent proceedings involving the same tax_year commissioner v sunnen supra pincite res_judicata would bar a party to a prior proceeding for the same tax_year from seeking relief from joint_and_several_liability regardless of whether the claim had been raised in the prior proceeding 116_tc_272 the common_law doctrine_of res_judicata how- ever is limited by sec_6015 res_judicata will bar a taxpayer from requesting relief from joint_and_several_liability only if such relief was an issue in the prior pro- verdate 0ct date jkt po frm fmt sfmt v files harbin sheila united_states tax_court reports ceeding or the court decides that the taxpayer partici- pated meaningfully in the prior proceeding sec_6015 see 134_tc_156 vetrano v commissioner supra pincite sec_1_6015-1 income_tax regs put more simply a taxpayer that participated mean- ingfully in a prior proceeding is barred from requesting relief under sec_6015 for the same taxable_year after the deci- sion of the court has become final see vetrano v commis- sioner supra pincite relief from joint_and_several_liability was not an issue in the prior deficiency case accordingly petitioner will be barred under sec_6015 from requesting relief under sec_6015 only if he participated meaningfully in the prior deficiency case we now turn our attention to this issue the requesting spouse bears the burden of proving that he or she did not participate meaningfully in the prior pro- ceeding see diehl v commissioner supra pincite meaning- ful participation has not been defined in statutes or by the courts see id this court has looked to the totality of the facts and circumstances to determine whether a taxpayer has participated meaningfully in a prior proceeding see id we have previously indicated that exercising exclusive control_over the handling of the prior proceeding having a high level of participation in the prior proceeding eg signing court documents and participating in settlement negotiations and having the opportunity to raise a claim for relief from joint_and_several_liability in the prior proceeding are all probative of meaningful participation under sec_6015 see id 121_tc_43 huynh v commissioner tcmemo_2006_180 affd 276_fedappx_634 9th cir here intervenor not petitioner effectively exercised exclu- sive control_over the prior deficiency case as it related to the deficiencies at issue the deficiencies at issue stemmed from intervenor’s gambling activities consequently intervenor was the one with personal knowledge of the winnings and losses from the gambling activities this knowledge was crit- ical to contesting the deficiencies at issue it was also inter- venor who maintained and provided all of the documentation relating to the gambling activities accordingly petitioner depended on intervenor to contest the deficiencies at issue verdate 0ct date jkt po frm fmt sfmt v files harbin sheila harbin v commissioner petitioner did not have a high level of participation in the prior deficiency case petitioner was over years old and was retired at the time of the prior deficiency case he participated in the prior deficiency case through mr caldwell’s representation mr caldwell represented peti- tioner from the beginning of the prior deficiency case until its conclusion mr caldwell signed all of the filings with the exception of the petition and the amended petition respondent communicated solely with mr caldwell in the development and resolution of the controversy petitioner’s opportunity to raise a claim for relief from joint_and_several_liability in the prior deficiency case was obscured and obstructed by mr caldwell’s continued concurrent rep- resentation of petitioner and intervenor whose interests were adverse petitioner and intervenor were also involved in a concurrently pending contentious divorce proceeding and both of them were represented by mr caldwell mr caldwell’s joint representation of petitioner and inter- venor involved an actual conflict of interest petitioner had a viable claim for relief from joint_and_several_liability under sec_6015 with respect to the deficiencies at issue dis- cussed infra during the prior deficiency case petitioner’s claim was directly adverse to the interest of intervenor who was contesting the deficiencies at issue mr caldwell never obtained informed written consent waiving the conflict of interest as required under this court’s rules see rule g moreover mr caldwell did not disclose the conflict of interest to petitioner instead he pro- ceeded with the representation despite the conflict of interest we believe this materially limited mr caldwell’s ability to represent petitioner’s interest in bringing a claim for relief from joint_and_several_liability finally petitioner was not informed of his opportunity to and consequently did not raise a claim for relief from joint_and_several_liability in the prior deficiency case we find on the totality of the facts and circumstances that petitioner did not participate meaningfully in the prior defi- ciency case within the meaning of sec_6015 we petitioner’s claim for relief from joint_and_several_liability under sec_6015 was adverse to intervenor’s interest in contesting the deficiencies at issue because it required him to prove that the deficiencies at issue were attributable to erroneous items of intervenor see sec_6015 verdate 0ct date jkt po frm fmt sfmt v files harbin sheila united_states tax_court reports therefore hold that petitioner is not barred from requesting relief from joint_and_several_liability with respect to the defi- ciencies at issue we accept petitioner’s and respondent’s stipulation that if petitioner’s claim is not barred by sec_6015 then petitioner meets all the requirements under sec_6015 b and e regarding intervenor’s disallowed gambling_losses we further find for purposes of sec_6015 that petitioner did not know or have reason to know that there was an understatement_of_tax attributable to intervenor’s disallowed gambling_losses at the time he signed the returns for the years at issue the record suggests intervenor showed respondent records that she had not shown to petitioner we find this compelling we need not analyze all the facts and circumstances for relief under sec_6015 and f because of our holding regarding petitioner’s qualification for relief under sec_6015 we note however that petitioner and respondent agree that petitioner meets all the threshold conditions of revproc_2003_61 sec_4 2003_2_cb_296 we have considered all arguments the parties made in reaching our holdings and to the extent not mentioned we find them to be irrelevant or without merit to reflect the foregoing decision will be entered for petitioner f verdate 0ct date jkt po frm fmt sfmt v files harbin sheila
